internal_revenue_service department of the treasury washington dc contact person telephone number in reference to cc dom it a 09-plr-113787-98 date cct ig9g d index no projects group project project project project project project project project project project project project project project project project project e e r e m s project project project project t t project project project project projects group project project project project project project project project projects group project project project project project project project project project project project project project project project project project project project project project project project project project project project project project project project project project project project project project u l project project project project project project project project project project dear this is in reference to a request filed on behalf of x the taxpayer for permission to change to the deferred expense method of deducting the research_and_experimental_expenditures relating to the development of the projects listed above pursuant to the provisions of revenue code beginning with the tax_year ended june year_of_change of the internal sec_174 it is represented that the taxpayer is currently expensing research_and_experimental_expenditures as incurred the change in accounting_method will apply only to the research_and_experimental_expenditures paid_or_incurred by the taxpayer on or after the first day of the year_of_change in accordance with sec_1_174-3 of the income_tax regulations the amortization period will be months permission is hereby granted the taxpayer pursuant to the facts presented to change to the deferred expense method of deducting research_and_experimental_expenditures relating to the development of the projects listed above paid_or_incurred on or after the first day of the year_of_change and to amortize the expenditures over a period of months beginning with the year_of_change provided the taxpayer keeps its books_and_records for the year_of_change provided they are not closed for that year on the date it receives this letter and for later taxable years on the method_of_accounting granted in this letter for purposes of this condition any reconciliation entries that are necessary to compute taxable_income must be maintained as part of the taxpayer's permanent books_and_records the taxpayer makes an accounting segregation on its books_and_records of the research or experimental expenditures to which the change in method applies the taxpayer uses the method granted in this letter for the year_of_change and all later tax years unless the taxpayer secures permission to change to another recognized method the amortization period elected begins with the month in which the taxpayer first realizes benefit from the expenditures incurred pursuant to sec_1_174-4 if the deferred expenditures result in the development of depreciable_property deductions for the unrecovered expenditures beginning with the time the asset becomes depreciable in character shall be determined under sec_167 pursuant to sec_1_174-4 the taxpayer attaches a copy of this letter to its tax_return for the year_of_change as evidence of its authority for making the change in connection with the permission granted herein it should be understood that the responsibility for making the determination as by the taxpayer in connection with the taxpayer's trade_or_business are research_and_experimental_expenditures within the meaning of director upon examination of the taxpayer's return to whether the expenditures paid_or_incurred a matter to be considered by the district sec_174 is in no event shall any absorption of a net_operating_loss_carryover from tax years ending before the beginning of the year_of_change be any greater in the year_of_change or later tax years under the proposed method_of_accounting than if the proposed change had not been effected this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel o utd ag ing _ qyaries strickland ona branch
